Case: 15-40357   Document: 00514020419         Page: 1   Date Filed: 06/05/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                    No. 15-40357                      June 5, 2017
                                                                    Lyle W. Cayce
UNITED STATES OF AMERICA,                                                Clerk


             Plaintiff - Appellee

v.

EDUARDO RODRIGUEZ, also known as Reynaldo Soto-Gervacio,

             Defendant - Appellant




                Appeal from the United States District Court
                     for the Southern District of Texas


Before REAVLEY, HAYNES, and COSTA, Circuit Judges.
HAYNES, Circuit Judge:
      Defendant-Appellant Eduardo Rodriguez appeals the district court’s
dismissal of his application for post-conviction relief, contending that it is
timely under 28 U.S.C. § 2255(f)(4).       Because we conclude that the facts
underlying Rodriguez’s claim could have been discovered through the exercise
of diligence at least one year before Rodriguez filed for habeas relief, we
AFFIRM.
                                    I. Background
      Rodriguez pleaded guilty to conspiring to transport undocumented aliens
and was sentenced on June 14, 2012. As part of his plea agreement, Rodriguez
agreed to waive his rights to appeal his conviction and sentence as well as his
    Case: 15-40357     Document: 00514020419      Page: 2   Date Filed: 06/05/2017



                                  No. 15-40357
right to seek post-conviction relief. The district court entered Rodriguez’s
judgment of conviction on June 28, 2012. He did not file an appeal.
      On July 25, 2014, Rodriguez filed the instant pro se § 2255 petition,
claiming that his trial attorney, Marc Montemayor, rendered ineffective
assistance by failing to file an appeal on Rodriguez’s behalf despite the fact
that Rodriguez instructed him to do so. Rodriguez acknowledged that he had
“failed to file this motion within the one year statute of limitation of 28 U.S.C.
§ 2255,” but Rodriguez argued that he was excused because he did not learn of
Montemayor’s failure to file the appeal until October 2013.
      Noting that Rodriguez “acknowledges the untimeliness of [his] claims
and set[s] forth arguments against the application of the limitations defense,”
the district court considered whether Rodriguez’s claims were time barred
under § 2255(f). The district court reasoned that the motion was untimely
under § 2255(f)(1), that Rodriguez was not eligible for equitable tolling, and
that § 2255(f)(2)-(4) “d[id] not appear to apply.” Accordingly, the district court
denied Rodriguez’s motion and dismissed the action with prejudice. Rodriguez
filed a notice of appeal.
      This court granted a certificate of appealability on two issues:
(1) whether Rodriguez adequately raised in the district court his argument
that his ineffective assistance claim was timely under § 2255(f)(4) because he
filed it within one year of discovering that his attorney had not filed a notice of
appeal and, (2) if the foregoing argument was adequately preserved, whether
the case must be remanded for the district court to evaluate the timeliness of
Rodriguez’s ineffective assistance claim under § 2255(f)(4).
                             II. Standard of Review
      We review de novo the district court’s conclusion that Rodriguez’s motion
is untimely. See United States v. Cavitt, 550 F.3d 430, 435 (5th Cir. 2008) (“In
                                            2
       Case: 15-40357      Document: 00514020419           Page: 3     Date Filed: 06/05/2017



                                       No. 15-40357
the context of 28 U.S.C. § 2255, this court reviews a district court’s factual
findings for clear error and its legal conclusions de novo.”). Furthermore,
although we usually review a district court’s refusal to grant an evidentiary
hearing on a § 2255 motion for abuse of discretion, Cavitt, 550 F.3d at 435, a
review of a district court’s determination that no hearing was required
“obligates us to look behind that discretionary decision to the court’s
underlying     determination       that    [‘Rodriguez’s’]         motion   is    untimely—a
determination we review de novo,” Anjulo-Lopez v. United States, 541 F.3d 814,
817 (8th Cir. 2008).
                                       III. Discussion
        As to the first issue, both Rodriguez and the Government contend that
Rodriguez adequately raised his argument that his ineffective assistance claim
was timely under § 2255(f)(4). Because we conclude that Rodriguez does not
prevail on the merits of his argument, we pretermit consideration of this first
issue and move to the second.
        We thus analyze whether there is evidence requiring a hearing on the
timeliness of Rodriguez’s ineffective assistance claim under § 2255(f)(4). A
§ 2255 movant has one year to seek post-conviction relief. 28 U.S.C. § 2255(f).
This one-year period runs from the latest of four possible dates, one of which
is “the date on which the facts supporting the claim or claims presented could
have been discovered through the exercise of due diligence.” 28 U.S.C.
§ 2255(f)(4). For this provision to apply, “a petitioner’s diligence must merely
be ‘due’ or ‘reasonable’ under the circumstances.” Starns v. Andrews, 524 F.3d
612,     619   (5th     Cir.   2008)    (citation       omitted)     (analyzing    28   U.S.C.
§ 2244(d)(1)(D)). 1      As the Supreme Court has explained, “diligence can be


        “[B]ecause of the similarity of the actions brought pursuant to §§ 2254 and 2255, the
        1

federal courts have read them in pari materia as long as the context did not render it
                                                    3
     Case: 15-40357       Document: 00514020419         Page: 4     Date Filed: 06/05/2017



                                       No. 15-40357
shown by prompt action on the part of the petitioner as soon as he is in a
position to realize” that he should act. Johnson v. United States, 544 U.S. 295,
308 (2005). In applying § 2255(f)(4), “[t]he important thing is to identify a
particular time when . . . diligence is in order.” Id.
       On appeal, Rodriguez asserts that he specifically instructed Montemayor
to perfect an appeal of his sentence and that Montemayor agreed to do so.
Rodriguez contends that the one-year period should run from the date on which
he discovered that Montemayor allegedly deceived him by failing to file a notice
of appeal—October 2013—rather than the date of the judgment of conviction—
June 2012. Compare § 2255(f)(1), with § 2255(f)(4).                 Therefore, Rodriguez
contends that his § 2255 motion, which was filed on July 25, 2014, is timely.
Furthermore, on appeal he argues that he exercised diligence in attempting to
learn that his appeal had not been filed because he “made several attempts to
reach his counsel to inquire about his appeal,” including the fact that he sent
a letter to the district court requesting certain documents.
       But Rodriguez’s § 2255 motion filed in the district court stated merely
that he had “expressed to [Montemayor] his desires to prosecute an appeal,”
and that Montemayor replied that “he would come visit to talk about the
matter,” which Montemayor never did. Rodriguez thus asserted that he “relied
on the fact that he had notified his counsel about his intention to appeal his
sentence.” Rodriguez requested that the court should conduct an “evidentiary
hearing to determine whether [he] directed his counsel to appeal.”
Importantly, Rodriguez never alleged before the district court that
Montemayor assented to Rodriguez’s appeal request.                     Rodriguez merely



improper.” United States v. Patterson, 211 F.3d 927, 930 (5th Cir. 2000) (citing United States
v. Flores, 135 F.3d 1000, 1002 n.7 (5th Cir. 1998)).

                                                 4
     Case: 15-40357        Document: 00514020419          Page: 5     Date Filed: 06/05/2017



                                        No. 15-40357
assumed that, “[d]uring that period of time, . . . counsel had filed his appeal.” 2
Further, he did not assert that he was diligent in contacting his counsel to
follow up, only that he “made several attempts to obtain documents” without
specifying from where and from whom. 3
       Rodriguez’s arguments on appeal thus are unsupported by and
contradict his representations to the district court and the evidence presented
there. The district court could not have abused its discretion by failing to
consider facts not presented. See United States v. Edwards, 442 F.3d 258, 264
(5th Cir. 2006) (noting that an appellant must produce “independent indicia of
the likely merit of [his] allegations” for a court to have abused its discretion
(citation omitted)); see United States v. Cervantes, 132 F.3d 1106, 1110 (5th
Cir. 1998) (“If, however, the defendant’s showing is inconsistent with the bulk
of her conduct or otherwise fails to meet her burden of proof in the light of other


       2 This representation of the facts is corroborated in Rodriguez’s affidavit that he
attached to his § 2255 motion:
               “I did indicate [to] . . . Montemayor . . . that I want[ed] to appeal
               and told him to prosecute an appeal on my behalf; . . . that [he]
               told me that he [would] visit me at the [i]nstitution so we [could]
               discuss the appeal, but [c]ounsel never came to visit me; and . . .
               because I told him about my wish to appeal my sentence, I relied
               on him to do so.”
       Rodriguez also states “[t]hat if [he had] known [at the] time that [c]ounsel was not
going to file the Notice of Appeal . . . I w[ould] have do[ne] it . . . pro se.” Furthermore,
Rodriguez repeated this characterization of the facts in his application for certificate of
appealability and in an affidavit he filed in support of his motion to appeal in forma pauperis.
       3 In his § 2255 motion, he explained the timeliness issue as follows: “Due to the lack
of knowledge about the law and its procedures Petitioner failed to file this motion within the
one year statute of limitation of 28 U.S. C. § 2255, but despite . . . that Eduardo Rodriguez
had made several attempts to obtain documents that help him to adequately prepare his §
2255 Motion. The fact [is] that [it] was not until October of 2013 that petitioner learn[ed]
about the fact that his Counsel never file[d] the direct appeal has he instructed him to do so.
During that period of time he though[t] that his counsel had file[d] his appeal. He tried to
obtain these documents [but it was] . . . not until July of 2014 that he received the totality of
the documents.” The only evidence of “seeking documents” was a letter to the district court
more than a year after the deadline for appealing expired.
                                                   5
     Case: 15-40357        Document: 00514020419          Page: 6     Date Filed: 06/05/2017



                                        No. 15-40357
evidence in the record, an evidentiary hearing is unnecessary” and therefore
not an abuse of discretion).           We thus consider only whether Rodriguez’s
characterizations of the facts before the district court would justify a
determination that his habeas petition was timely under § 2255(f)(4).
       We conclude that it does not. We have held that “attorney abandonment
. . . does not, by itself, excuse [a] petitioner from his duty of diligence.” Manning
v. Epps, 688 F.3d 177, 184 n.2 (5th Cir. 2012). 4 In other words, “[c]omplete
inactivity in the face of no communication from counsel does not constitute
diligence.” Id. at 186. 5 Here, Rodriguez’s allegations before the district court
show, at most, only attorney abandonment and not diligence in the face of
same. In fact, in his § 2255 motion, Rodriguez specifically stated that he “was
abandoned by his [co]unsel.” Rodriguez’s assumption that Montemayor filed a
notice of appeal, even after he failed to later conduct the contemplated visit
with Rodriguez about the matter, was not diligence. Rodriguez waited until
October 3, 2013, almost a year and three months after the fourteen-day period
for filing a notice of appeal had expired, to send a letter to the district court
requesting certain documents. See FED. R. APP. P. 4(b)(1)(A). Diligence under
§ 2255(f)(4) requires more. See United States v. Jackson, 470 F. App’x 324, 329
(5th Cir. 2012) (per curiam). 6 The facts supporting Rodriguez’s claim—that
Montemayor was ineffective for failing to file Rodriguez’s appeal—could have

       4 Although Manning involved the question of what kind of diligence is required for a
court to apply equitable tolling to a habeas petition—and equitable tolling is distinct from
§ 2255(f)(4)—we find no reason to differentiate diligence under equitable tolling from
diligence under § 2255(f)(4).
       5  As in Manning, we again do not consider here the circumstance of a counsel actually
misleading his client into believing that activity is taking place. Manning, 688 F.3d at 186
n.6; cf. United States v. Wynn, 292 F.3d 226, 230 (5th Cir. 2002). Rodriguez never indicated
to the district court that Montemayor made any misrepresentations to Rodriguez.
       6Although Jackson is not “controlling precedent,” it “may be [cited as] persuasive
authority.” Ballard v. Burton, 444 F.3d 391, 401 n.7 (5th Cir. 2006) (citing 5TH CIR. R. 47.5.4).
                                                   6
    Case: 15-40357   Document: 00514020419     Page: 7   Date Filed: 06/05/2017



                                No. 15-40357
been discovered through the exercise of due diligence anytime during the
proceeding months.    Rodriguez did not need over a year to uncover that
Montemayor had not appealed.        We need not remand for any factual
determination, and we affirm the district court’s judgment.
     AFFIRMED.




                                         7